If the note sued on had been given at the time of the purchase of the property, and had formed a part of that transaction, I think the plea of recoupment would have been available and the principle set forth in the foregoing opinion would apply. But the note was given two years later, when the maker of the note must have known all the facts. Thus the giving of the note was somewhat in the nature of an accord and satisfaction — a new obligation given in compromise and settlement of the differences between the parties, and I hardly think recoupment or set-off could be pleaded based on damages occasioned by the alleged misrepresentations which induced the purchase of the property two years before the note was given. These were waived by the giving of the note. *Page 719 
                              ON REHEARING